                                      CASE 0:20-mj-00222-DTS Document 4 Filed 03/19/20 Page 1 of 1
                                                  IN THE UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF MINNESOTA

                                                      INITIAL APPEARANCE
UNITED STATES OF AMERICA,                                   )             COURTROOM MINUTES - CRIMINAL
                                                            )                 BEFORE: David T. Schultz
                                         Plaintiff,         )                   U.S. Magistrate Judge
                                                            )
   v.                                                       )     Case No:              20-mj-222 DTS
                                                            )     Date:                 March 19, 2020
Muhammad Masood,                                            )     Courthouse:           Minneapolis
                                                            )     Courtroom:            9E
                                         Defendant,         )     Time Commenced:       2:48 p.m.
                                                                  Time Concluded:       2:54 p.m.
                                                                  Time in Court:        6 minutes
APPEARANCES:
   Plaintiff: Andrew Winter, Assistant U.S. Attorney
   Defendant: Manny Atwal, Assistant Federal Public Defender
                        X FPD                  X To be appointed

   Date Charges Filed: 3/19/2020                           Offense: attempt to provide material support to a designated foreign
                                                                                 terrorist organization

                 X Advised of Rights

on          X Complaint

X Government moves for detention.
Motion is X granted, temporary detention ordered

Next appearance date is March 24, 2020 at 2:30 p.m. via video conference before U.S. Magistrate Judge David T.
Schultz, CR 9E Mpls for:
 X Detention hrg        X Preliminary hrg


X Government moves to unseal the case.                     X Granted


Additional Information:
                                                                                                   s/Janet Midtbo
                                                                                                   Signature of Courtroom Deputy




M:\templates\Initial Appearance.wpt                                                                                 Template Updated 06/2013
